EXHIBIT 10.6.1
 
FORM OF WARRANT
 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT THIS WARRANT OR SUCH
SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS.


NORTH AMERICAN GALVANIZING & COATINGS, INC.


Warrant To Purchase Common Stock


Warrant No.: [__]
Number of Shares of Common Stock: [_______]
Date of Issuance: [______], 2009 (“Issuance Date”)


North American Galvanizing & Coatings, Inc., a Delaware corporation (the
“Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged,
[_____________________], the registered holder hereof or its permitted assigns
(the “Holder”), is entitled, subject to the terms set forth below, to purchase
from the Company, at the Exercise Price (as defined below) then in effect, upon
surrender of this Warrant to Purchase Common Stock (including any Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the Issuance Date, but not after
11:59 p.m., Tulsa, Oklahoma time, on the Expiration Date (as defined below),
fully paid nonassessable shares of Common Stock (as defined below) (the “Warrant
Shares”) free from all liens and charges with respect to the issuance
thereof.  Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 14.  This Warrant is one of the
Warrants (as defined in the Company’s Confidential Private Placement Memorandum
dated July 2009) to purchase Common Stock (the “PIPE Warrants”) issued as a
portion of the Units (as defined below) offered and sold in the PIPE Offering
(as defined below) pursuant to the Subscription and Suitability Agreement
accepted by the Company on [_______], 2009, (the “Subscription Date”) by and
among the Company and Holder (the “Subscription and Suitability Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
1.   EXERCISE OF WARRANT.
 
(a) Mechanics of Exercise.  Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day on or after the Issuance Date,
in whole or in part, by delivery of a written notice in the form attached hereto
as Exhibit B (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant and payment to the Company of an amount equal to the applicable Exercise
Price multiplied by the number of Warrant Shares as to which this Warrant is
being exercised (the “Aggregate Exercise Price”) in cash or wire transfer of
immediately available funds.  The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder.  Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares.  On or before the second (2nd) Business Day following the
date on which the Company has received each of the Exercise Notice and
confirmation from the Company’s bank that the Aggregate Exercise Price has been
paid (the “Exercise Delivery Documents”), the Company shall transmit by
facsimile an acknowledgment of confirmation of receipt of the Exercise Delivery
Documents to the Holder and the transfer agent then used by the Company (the
“Transfer Agent”).  On or before the fifth (5th) Business Day following the date
on which the Company has received all of the Exercise Delivery Documents (the
“Share Delivery Date”), the Company shall (X) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system; provided that such
shares of Common Stock credited to the DTC account shall not be registered under
the Securities Act of 1933, as amended (the “Securities Act”) or any state
securities laws and shall be subject to significant transfer restrictions, and a
notation shall be placed on such DTC account indicating that such shares are not
registered under the Securities Act or any state securities laws and are subject
to significant transfer restrictions, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise; provided that the shares of
Common Stock evidenced by such certificate shall not be registered under the
Securities Act or any state securities laws and shall be subject to significant
transfer restrictions, and a legend shall be placed on such certificate
indicating that such shares are not registered under the Securities Act or any
state securities laws and are subject to significant transfer restrictions.  If
this Warrant is submitted in connection with any exercise pursuant to this
Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than five (5) Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 6(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.  No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded down to the nearest whole number and
the portion of the Exercise Price paid with respect to any such fractional
shares shall be returned to Holder.
 
 
 
 
2

--------------------------------------------------------------------------------

 
(b) Exercise Price.  For purposes of this Warrant, “Exercise Price” means
$[___], subject to adjustment as provided herein.
 
(c) Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 11.
 
(d) Warrant Shares Not Registered.  The Warrant Shares shall not be registered
under the Securities Act or any state securities laws unless the Company, in its
sole discretion, chooses to register the Warrant Shares.  The Warrant Shares may
not be offered, sold, pledged, assigned or otherwise transferred unless (1) a
registration statement with respect thereto is effective under the Securities
Act and any applicable state securities laws, or (2) Holder receives approval of
such transfer from the Company.  In all cases, Company approval of transfer
shall not be granted unless the Holder provides to Company an opinion of
counsel, which counsel and opinion are satisfactory to the Company, that none of
the offer, sale, pledge, assignment or other transfer of such Warrant Shares
will result in any violation of the applicable securities laws.  In the event of
any permitted transfer of Warrant Shares, the transferring party will be
responsible for paying the Company’s cost of transfer of any such Warrant
Shares, including any transfer agent costs and the Company’s legal fees
associated with considering and/or effecting the proposed transfer of such
Warrant Shares.
 
2.   ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.   If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased.  If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately
decreased.  Any adjustment under this Section 2 shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
3.   FUNDAMENTAL TRANSACTIONS. The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Warrant in accordance with the
provisions of this Section (3) prior to such Fundamental Transaction, including
agreements to deliver to each holder of Warrants in exchange for such Warrants a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant, including, without limitation, an
adjusted exercise price equal to the value for the shares of Common Stock
reflected by the terms of such Fundamental Transaction, and exercisable for a
corresponding number of shares of capital stock equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) prior to such
Fundamental Transaction and (ii) (I) the Successor Entity (or its Parent Entity)
is a publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market or (II) the Successor Entity is a private company
and the consideration paid in such Fundamental
 
 
3

--------------------------------------------------------------------------------

 
Transaction is solely cash consideration.  Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.  Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property purchasable upon the exercise of the Warrant
prior to such Fundamental Transaction), such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant.  In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant within ninety (90) days after the consummation of the
Fundamental Transaction but prior to the Expiration Date, in lieu of the shares
of the Common Stock (or other securities, cash, assets or other property)
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction.  The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.
 
4.   NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect and, (ii) shall take all such actions as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant.
 
5.   WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of capital stock of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
 
 
 
4

--------------------------------------------------------------------------------

 
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.  Notwithstanding this Section 5, the
Company shall provide the Holder with copies of the same notices and other
information given to the stockholders of the Company generally,
contemporaneously with the giving thereof to the stockholders.
 
6.   REISSUANCE OF WARRANTS.
 
(a) Transfer of Warrant.  If this Warrant is to be transferred in accordance
with Section 13, the Holder shall surrender this Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Warrant (in accordance with Section 6(d)), registered as the Holder
may request, representing the right to purchase the number of Warrant Shares
being transferred by the Holder and, if less then the total number of Warrant
Shares then underlying this Warrant is being transferred, a new Warrant (in
accordance with Section 6(d)) to the Holder representing the right to purchase
the number of Warrant Shares not being transferred.
 
(b) Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 6(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.
 
(c) Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 6(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
 
(d) Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6(a)
or Section 6(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.
 
 
5

--------------------------------------------------------------------------------

 
7.   NOTICES.  Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be in writing and shall be
deemed effectively given (i) upon personal delivery to the party to be notified,
(ii) upon customary confirmation of receipt if sent by facsimile, (iii) upon
confirmed delivery by a nationally recognized courier service providing
next-business-day-delivery, or (iv) three (3) Business Days after deposit with
the United States Postal Service, by registered or certified mail, postage
prepaid and addressed to the party to be notified, in each case at the address
set forth on Exhibit B, or at such other address as such party may designate by
written notice to the other party (provided that notice of change of address
shall be effective upon receipt by the party to whom such notice is
addressed).  The Company shall provide the Holder with prompt written notice of
all actions taken pursuant to this Warrant, including in reasonable detail a
description of such action and the reason therefor.  Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
immediately upon any adjustment of the Exercise Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment.
 
8.   AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions
of this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders;
provided that no such action may increase the exercise price of any PIPE Warrant
or decrease the number of shares or class of stock obtainable upon exercise of
any PIPE Warrant without the written consent of the Holder.  No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the PIPE Warrants then outstanding.
 
9.   GOVERNING LAW AND FORUM.  This Warrant shall be governed by and construed
and enforced in accor­dance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of Delaware.  The parties hereto agree to submit
to the exclusive jurisdiction of the federal and state courts of the State
of Delaware with respect to the interpretation of this Warrant or for the
purposes of any action arising out of or related to this Warrant.
 
10.   CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof.  The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.
 
11.   DISPUTE RESOLUTION.  In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder.  If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company.  The Company shall cause at its expense the investment
bank to perform the determinations or calculations and notify the Company and
the Holder of the results no later than twenty (20)
 
 
6

--------------------------------------------------------------------------------

 
Business Days from the time it receives the disputed determinations or
calculations.  Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
 
12.   REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant.  The Company acknowledges
that a breach by it of its obligations hereunder may cause irreparable harm to
the Holder and that the remedy at law for any such breach may be
inadequate.  The Company therefore agrees that, in the event of any such breach
or threatened breach, the holder of this Warrant shall be entitled to seek, in
addition to all other available remedies, an injunction restraining any breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
13.   TRANSFER.   This Warrant has not been registered under the Securities Act
or any state securities laws and may not be offered, sold, pledged, assigned or
otherwise transferred unless (a) a registration statement with respect hereto is
effective under the Securities Act and any applicable state securities laws or
(b) Holder receives approval of such transfer from the Company.  In all cases,
Company approval of transfer shall not be granted unless the Holder provides to
the Company, upon surrender of this Warrant and along with a written instrument
or instruments of transfer in form satisfactory to the Company duly executed by
Holder or his attorney duly authorized in writing, an opinion of counsel, which
counsel and opinion are satisfactory to the Company, that none of the offer,
sale, pledge, assignment or other transfer of this Warrant will result in any
violation of the applicable securities laws.  In the event of any permitted
transfer of this Warrant, the transferring party will be responsible for paying
the Company’s cost of transfer of this Warrant, including any transfer agent
costs and Company’s legal fees associated with considering and/or effecting the
proposed transfer of this Warrant.
 
14.   CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms
shall have the following meanings:
 
(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.
 
(b) “Bylaws” means the Company’s Amended and Restated Bylaws, as may be amended
or restated in the future.
 
(c) “Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation, as amended, as may be amended or restated in the future.
 
(d) “Common Stock” means (i) the Company’s shares of Common Stock, $0.10 par
value, and (ii) any share capital into which such Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.
 
 
7

--------------------------------------------------------------------------------

 
(e) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
 
(f) “Eligible Market” means the Principal Market, the American Stock Exchange,
The New York Stock Exchange, Inc., The NASDAQ Capital Market or The NASDAQ
Global Select Market.
 
(g) “Expiration Date” means July 31, 2016.
 
(h) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of either the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock, or (vi) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.
 
(i) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(j) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
(k) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(l) “PIPE Offering” means the Company’s offering of $10,000,000 of Units,
comprised of $10,000,000 of 10% Subordinated Notes and Warrants to Purchase
1,500,000 shares of Common Stock, as described in the Company’s Confidential
Private Placement Memorandum dated July 2009.
 
(m) “Principal Market” means The NASDAQ Global Market.
 
 
8

--------------------------------------------------------------------------------

 
(n) “Required Holders” means the current holders of PIPE Warrants representing a
majority of both the number of current holders of PIPE Warrants and the number
of shares of Common Stock underlying the PIPE Warrants.
 
(o) “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person with which such Fundamental Transaction
shall have been entered into.
 
(p) “Unit” means $50,000 of 10% Subordinated Notes and Warrants to Purchase
7,500 shares of Common Stock, offered in the PIPE Offering.
 
 [Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.




 

 
NORTH AMERICAN GALVANIZING & COATINGS, INC.
             
By:  ________________________________________
Name:
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


NORTH AMERICAN GALVANIZING & COATINGS, INC.
 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of North American Galvanizing &
Coatings, Inc., a Delaware corporation (the “Company”), evidenced by the
attached Warrant to Purchase Common Stock (the “Warrant”).  Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.


1.  Payment of Exercise Price.  The holder shall pay the Aggregate Exercise
Price in the sum of $___________________ to the Company in accordance with the
terms of the Warrant.


2.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.


Date: _______________ __, ______



_____________________________
Name of Registered Holder




By:           _____________________
Name:
Title:


 
 








 
 

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs its
transfer agent to issue the above indicated number of shares of Common Stock.
 
 
 
 


 

 
NORTH AMERICAN GALVANIZING & COATINGS, INC.
             
By:  ________________________________________
Name:
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B




Company:
North American Galvanizing & Coatings, Inc.
5314 South Yale Avenue
Suite 1000
Tulsa, Oklahoma 74135
Facsimile: (918) 494-3999
Attention: Beth Hood, Chief Financial Officer


Holder:
[_________________]
[_________________]
[_________________]
[_________________]
Facsimile: [_________________]
Attention: [_________________]